internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom corp plr-107258-99 ate date distributing controlled b o l trust t i this responds to your date request that we supplement our letter_ruling of date the prior letter ruling’ capitalized terms retain the meanings originally assigned them the prior letter_ruling addressed a proposed transaction in which controlled pill plr-107258-99 would offer to sell i percent of its common_stock in an initial_public_offering ipo and distributing would distribute the remaining controlled stock to holders of distributing class c common_stock the proposéd po was completed on date k and resulted in the public buying percent of the controlled common_stock leaving distributing with m percent when the prior letter_ruling was issued distributing intended to distribute all of its post-ipo controlled common_stock to the holders of class c common_stock distributing now proposes to distribute n percent of the controlled stock to these shareholders and contribute percent to trust a voluntary employees’ beneficiary association distributing previously organized trust to provide health care and life_insurance benefits for distributing's retirees and their dependents as a result of this change distributing now wishes to modify step viii of the transaction as originally proposed and add new step ix to read as follows viii distributing will distribute n percent of the controlled common_stock pro_rata to the holders of distributing class c common_stock the distribution’ ix immediately after the distribution and on the same date distributing will contribute o percent of the controlled common_stock to trust the veba contribution’ distributing withdraws representation a from the prior letter_ruling and adds representations q and r as follows q trust is a tax-exempt_entity qualifying under sec_501 of the internal_revenue_code the assets of trust are used solely to provide health care and life_insurance benefits for distributing's retirees and their dependents and distributing has no ownership_interest in such assets r distributing will make the veba contribution immediately after the distribution based solely on the information submitted and the representations set forth above we rule that i the veba contribution will have no effect on the rulings issued in the prior letter_ruling as amended hereinafter by this supplemental ruling and ii the prior letter_ruling as amended remains in full force and effect in addition rulings through of the prior letter_ruling are withdrawn and replaced with rulings and to read as follows the aggregate basis of the distributing stock and the controlled stock held by each shareholder immediately after the distribution will equal the aggregate basis of plr-107258-99 the shareholder's distributing stock held immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 the holding_period of controlled stock received by a distributing shareholder in the distribution will include the holding_period of the distributing stock on which the distribution is made provided the distributing stock is held as a capital_asset on the date of the distribution sec_1223 rulings and of the prior letter_ruling are renumbered as rulings and we express no opinion about the tax treatment of the transaction under other provisions of the code or regulations or the tax effects of any condition existing at the time of or effect resulting from the transaction that is not specifically covered by the above ruling in particular we express no opinion on the treatment of the transaction under the employment retirement income security act of or analogous provisions of the code including without limitation the treatment of the veba contribution under the prohibited_transaction rules and the deductibility of the veba contribution this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in this transaction should attach a copy of the prior letter_ruling and of this supplemental ruling to the taxpayer's federal_income_tax return for the taxable_year in which the transaction is completed in accordance with the power_of_attorney on file in this office the taxpayer and two authorized representatives each will receive a copy of this letter sincerely assistant chief_counsel corporate by wayne j murray wayne t murray senior technician reviewer branch ly
